DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
Claims 16, 20-26, 67-69, 80, 81, 88-90, and 92 are pending.
Claims 67-69, 80-81, 90, and 92 are withdrawn from further consideration as they are directed to non-elected subject matter.
 	The elected specie, Alzheimer’s disease, has been cancelled and the search is extended to the next specie, multiple sclerosis.
	Claim 90 would have been also withdrawn as multiple sclerosis is not age-associated disorder.  The examiner apologizes any confusion it may cuause.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 16, 20-26, 88-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for beta-blockers; aldosterone antagonists; angiotensin II receptor blockades; angiotensin converting enzyme ("ACE") inhibitors; vasopressin inhibitors; peripheral adrenergic inhibitors; central agonists; combined alpha and beta-blockers; alpha blockers; renin inhibitors, does not reasonably provide enablement for other autonomic nervous system modulators.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The examiner notes that the instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
 Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "autonomic nervous system modulator" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required. As the state of the art disclosed in Grassi, various compounds have different effect on sympathetic tone, even within the same pharmacological class of compounds. The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims read on all "autonomic nervous system modulator", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

16, 20-27, 88-89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2004/0219207 (‘207).
‘207 teaches the use of ACE inhibitor containing composition to treat multiple sclerosis (see the abstract, [0001], claims 1, 5, and 11 for example). ‘103 teaches the dose of ACE inhibitors for a human-medical application is preferably between 1 and 50 mg/day, particularly preferably between 5 and 20 mg/day, which doses are also doses per day, which may be administered in a single dose per day or in any number of doses per day, respectively, most preferably in up to three single doses per day [0043]).
‘207 does not expressly teach the modulation/adjustment of the dose of the ACE inhibitor used.
It would have been obvious to one of ordinary skill in the art to adjust the dosage of the ACE inhibitor.
One of ordinary skill in the art would have been motivated to adjust the dosage of the ACE inhibitor. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

16, 20-27, 88-89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Constantinescu et al., Immunopharmacology and Immunotoxicology, 17(3), 471-491 (1995) in view of Berrendero et al., Synapse 41:195-202 (2001).
Constantinescu et al. teaches captopril as effective in inhibiting inflammation and autoimmune disease such as EAE (se the abstract).  Constantinescu et al. teaches Captopril has a moderate but significant effect in suppressing and shortening the duration of EAE (see page 473, last paragraph). Constantinescu et al. also teaches ACE inhibitors and the newer ACE inhbitors are used in the treatment of hypertension (see page 483, first paragraph and second paragraph).  Constantinescu et al. teaches the dose of captopril used in this study was based on extrapolation from data in the literature. It is well within the limits of tolerability for rats, and had no side effects in rats in drug safety studies. Moreover, it is estimated to be close to the human equivalent maximum recommended daily dose, suggesting that potential antiinflammatory actions of captopril may benefit patients on normal doses (see page 482, last paragraph).
Constantinescu et al. does not expressly teach a method of treating multiple sclerosis.
Berrendero et al. teaches EAE is animal model for multiple sclerosis (see page 196, col. 2, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ captopril in a method of treating multiple sclerosis.
One of ordinary skill in the art would have been motivated to employ captopril in a method of treating multiple sclerosis. It is well-known that EAE is an animal model for multiple sclerosis. Captopril is effective in inhibiting the EAE and therefore, it would be reasonably expected captopril will be effective in treating multiple sclerosis. It is also noted that captopril is used as antihypertensive treatment and therefore, one of the physiological effects from captopril is lowering systolic blood pressure.
Response to Arguments
4/22/2021 averring the cited prior art teaching’s failure to teach the use of a single agent in the method of treating neuroinflammatory disorder, have been fully considered but they are not persuasive. The examiner notes that the claims recite the transitional phrase “comprising”: the method comprising (emphasis added) and the single pharmaceutical agent comprising (emphasis added). The use of transitional phrase “comprising” permits additional agents to be included in the method and in the pharmaceutical products being employed.  Therefore, possessing the teachings of the cited prior art, one of ordinary skill in the art would be motivated to employ captopril (an ACE inhibitor) in a method of treating multiple sclerosis.
No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SAN MING R HUI/Primary Examiner, Art Unit 1627